Citation Nr: 1445743	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected anal fissure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO.  This matter was previously before the Board in March 2011 and December 2013 when it was remanded for additional development.  The development has been completed thus substantially complying with the March 2011 and December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2014, the Board received additional evidence some of which is pertinent to the Veteran's present appeal, and some of which is duplicative of evidence already on file.  

In any event, in June 2014, the Veteran waived his right to have the case remanded to the AOJ for initial review of any additional evidence he would be submitting.  This right was again waived by the Veteran's representative in written argument dated in August 2014.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The service-connected anal fissure is shown to be healed or slight at worst, without leakage or other disabling manifestations.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected anal fissure have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114 including Diagnostic Codes 7332, 7335 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  

In the present appeal, as the issue of entitlement to a compensable rating for service connected anal fissue is a downstream issue from that of service connection (for which a January 2006 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 
8-2003.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue has been obtained.  

Privately identified treatment records have been obtained and are on file and the Veteran has been afforded VA examinations, the reports of which are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also, the Veteran was afforded the opportunity to attend a Board hearing that he initially requested (see January 2008 substantive appeal (VA Form 9)), but later withdrew, in January 2011.  

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran is currently assigned a noncompensable evaluation for his service-connected anal fissure under 38 C.F.R. § 4.114, Diagnostic Code 7335 for "ano, fistula."  This code directs that the condition is to be rated under Diagnostic Code 7332 for impairment of sphincter control. 

A complete loss of sphincter control is evaluated as 100 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements is evaluated as 60 percent disabling.  

Occasional involuntary bowel movement, necessitating wearing of a pad, is evaluated as 30 percent disabling.  

Constant slight or occasional moderate leakage is evaluated as 10 percent disabling.  

Healed or slight, without leakage is evaluated as no percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7332.

In this case, the Veteran does not have, and has not had, any leakage or involuntary bowel movements.  He was last noted to have a fissue (at 3 o'clock) at a January 2006 QTC examination, but was also found at that time to have no fecal leakage or thrombosis.  

The findings at an August 2009 QTC examination were unremarkable, and the Veteran was diagnosed by a VA examiner in April 2011 as having anal fissure resolved.  

The Veteran complained at this examination of intermittent rectal bleeding, pain and constipation approximately twice a year, but worse in the past.  Findings revealed no history of thrombosis, fecal incontinence or perianal discharge.  Findings also revealed no anorectal fistula present.

The Veteran is also shown to have hemorrhoids for which he is not service connected; nor does the evidence support a relationship between his service-connected fissure and hemorrhoids.  

Rather, based on a claims file review in February 2014, a VA nurse practitioner reported that having a fissure did not place one at risk for hemorrhoids and conversely hemorrhoids did not place one at risk for fissures.  She explained that the physiology behind the etiology of each condition was separate/different.  She did report that bleeding was common to both conditions, a symptom that the Veteran has been shown to have.  

However, it was explained in February 2014 that with internal hemorrhoids which the Veteran had (see March 2007 colonoscopy report) you see bright red streaks of blood on toilet paper or in the toilet bowl after a normal bowel movement as opposed to the drops often seen with fissures.  

Notably, the Veteran was found at the April 2011 VA examination to have a 2-3 mm spot of red blood on tissue used post rectal examination.  However, there were no fissures found at this examination, only external hemorrhoids.  

In any event, even by finding that the Veteran's service connected fissure has been productive of spots of blood on tissue paper, the Board finds that he is appropriately rated under Code 7335 for anal fissures (as opposed to Code 7336 for hemorrhoids) which, in turn, requires consideration under Code 7332 for impairment of sphincter control.    

Accordingly, after considering the minimal objective findings outlined above and the Veteran's subjective complaints of an intermittent nature that does not include leakage, the Board finds that his anal fissure disability is synonymous with the not percent rating criteria of healed or slight impairment, without leakage.  38 C.F.R. § 4.114, Codes 7332, 7335.  

That is, the evidence does not meet the criteria for a compensable rating requiring constant slight, or occasional moderate leakage. 

The Board has considered the Veteran's assertions that the severity of his symptoms warrant a compensable rating; however, the Board finds the objective medical evidence, discussed above, together with his reported symptomatology to be more probative than his lay assertions in determining that his service connected anal fissure does not meet the criteria for a compensable rating.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  

Indeed, the relevant criteria assign a noncompensable rating for healed or slight impairment.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not required. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial compensable rating for the service-connected anal fissure is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


